Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Corus Entertainment announces fourth quarter and year end results << - Earnings per share of $0.50 for fourth quarter and $2.53 for fiscal 2007 - Combined Radio and Television revenues up 5% for fourth quarter and 6% for the fiscal year - Segment profit of $241 million up 13% for fiscal 2007 - Increased segment profit guidance range to $255 - $265 million for fiscal 2008 >> TORONTO, Oct. 25 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B; NYSE: CJR) announced fourth quarter and year end financial results today, led by continued revenue growth from its broadcasting businesses. "Corus had an exceptional year in fiscal 2007," said John Cassaday, President and Chief Executive Officer, Corus Entertainment Inc. "Our share price increased by 26%, we increased our dividend by 16% and we bought back approximately 2% of our shares. These positive outcomes for our shareholders were due to the strength of our core businesses in Radio and Television." Mr. Cassaday added, "As a result of our year end financial results and our outlook for next year, we are increasing our segment profit guidance range to $255 - $265 million for fiscal 2008." Fourth Quarter Results Consolidated revenues for the fourth quarter ended August 31, 2007 were $187.2 million, up 1% from $185.0 million last year. Consolidated segment profit was $50.2 million, up 13% from $44.5 million last year. The fourth quarter of fiscal 2007 benefited from the reversal of an accrual of $4.9 million related to certain regulatory fees. Net income for the quarter was $21.2 million ($0.50 basic and $0.49 diluted), compared to net income of $46.6 million ($1.11 basic and $1.09 diluted) last year. Net income for the fourth quarter last year was positively impacted by approximately $37.0 million in income tax rate changes and other income tax items. Corus Television contributed quarterly revenues of $104.2 million, up 8% from $96.9 million last year, led by continued specialty advertising growth of 8% and subscriber revenue growth of 5%. Quarterly segment profit increased to $35.5 million, up 3% from $34.5 million last year. Corus Radio revenues were $66.5 million, up marginally from $66.3 million last year. Segment profit was $19.7 million, up 24% from $15.8 million last year. Corus Content revenues were $17.7 million, down 28% from $24.5 million last year. Segment profit was $2.3 million, compared to $2.2 million last year. Fiscal 2007 Results Consolidated revenues for the year ended August 31, 2007 were $768.7 million, up 6% from $726.3 million last year. Consolidated segment profit was $240.9 million, up 13% from $214.1 million last year. Net income for the year was $107.0 million ($2.53 basic and $2.47 diluted), compared to $35.5 million ($0.84 basic and $0.82 diluted) last year. The prior year included a pre-tax debt refinancing loss of $132.0 million. Corus Television, led by specialty advertising growth of 12% and subscriber growth of 8%, contributed full year revenues of $436.3 million, up 9% from $401.9 million last year. Movie Central finished the year with 883,000 subscribers, an increase of 7% from the end of last year. Segment profit for the year increased to $182.4 million, up 10% from $165.3 million last year. Corus Radio revenues were $275.7 million for the year, up 3% from $268.4 million last year. Segment profit was $77.5 million, up 13% from $68.4 million last year. Corus Content revenues were $61.3 million, down 4% from $63.6 million last year. Segment profit for the year was $5.4 million, up from $4.5 million last year. "Corus had another excellent year," said Heather Shaw, Executive Chair, Corus Entertainment Inc. "We accomplished several important initiatives that position us well for the future such as securing the Cosmopolitan Television license. In addition, we gained new FM radio stations in Kitchener, Winnipeg and several cities throughout the province of Quebec. We are also excited by our new international ventures with Kidsco and qubo." Corus has continued to purchase shares under its Normal Course Issuer Bid announced in fiscal 2006 and renewed in February 2007. In 2007, the Company purchased for cancellation 769,100 Class B Non-Voting Shares at an average price of $47.36 per share. In September 2007, a further 402,100 Class B Non-Voting Shares were purchased and cancelled. Corus Entertainment Inc. reports in Canadian dollars. About Corus Entertainment Inc. Corus Entertainment Inc. is a Canadian-based media and entertainment company. Corus is a market leader in specialty television and radio with additional assets in pay television, advertising and digital audio services, television broadcasting, children's book publishing and children's animation.
